Title: From Benjamin Franklin to Charles Morton, 29 October 1765
From: Franklin, Benjamin
To: Morton, Charles


This letter was read at a meeting of the Council of the Royal Society, Nov. 14, 1765. At the previous meeting the Council had directed Morton to find out from Franklin the best way to communicate with the astronomers and geodetic surveyors, Charles Mason (1728–1786) and Jeremiah Dixon (1733–1779), then in America, and to send them needed instruments. They had been engaged since 1763 in running the famous boundary line between Pennsylvania and Maryland, and the Royal Society had approved their proposal to measure a degree of longitude and a degree of latitude in Maryland and Pennsylvania. Nevil Maskelyne, the astronomer royal (above, XI, 482 n), to whom Mason and Dixon had originally submitted the proposal, sent them instructions in November 1765 and in December he sent them a clock owned by the Royal Society which he himself had used some years earlier in astronomical observations at St. Helena and Barbados. The clock helped Mason and Dixon in their work considerably.
 

October 29, 1765
November 14 1765

  
    
    At a Council of the Royal Society —
  
  
    
    Present
  
  
1
The President
7
Dr. Heberden




2
Mr. Burrow
8
Mr. Raper




3
Dr. Chandler
9
Dr. Birch
}
Secs.


4
Mr. Mauduit
10
Dr. Morton


5
Mr. Baker






6
Lord Chas. Cavendish






The minutes of the last Council were read.
Dr. Morton reported that he had executed the business he was charged with at the last Council, viz, that he had sent to Mrs. Mason and Dixon, two Copies of the resolutions relating to them, which would be forwarded by the New York Pacquet, on the second Saturday in Nov.
The three following letters to him were also read, viz, from Dr. Franklin F.R.S. from the right Honble Lord-Baltimore, and from Mr. Penn.


Dear Sir
October 29 1765
The Pacquet is the safest Conveyance, but does not sail ’till the second Saturday in November. If you send your Letter, with a Duplicate of it to me; I will take Care to forward them by different Ships, The first that leave England for North America. If the letters are directed to Messrs. Mason and Dixon at Philadelphia; It will be sufficient. I will put them under Cover to a friend, who will see them carefully delivered. The Post master General can do no more. The Rods and Thermometers should go in a Ship to Philadelphia; I will enquire, and inform you when one is expected to sail for that Port. The pacquet goes from Falmouth to New york, and therefore cannot so conveniently take those things as there would be Land carriage, first from London to Falmouth, and then in America, from New york to Philadelphia.
I am with great Esteem Dear Sir Your most obedient humble Servant
B. Franklin
Doctor Morton


